Citation Nr: 0519186	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  01-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to April 
1942 and from February 1945 to June 1946.  He was interned as 
a Prisoner of War for five days.  

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

The appellant's claim was remanded to the RO in July 2003 for 
further development.  As the decision below grants the 
benefit sought any further consideration of whether the 
development ordered was satisfactorily completed is not 
required.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
granted for residuals of a fracture of the right arm and 
residuals of gunshot wounds to the buttocks.  

2.  The veteran died on September [redacted], 1999.  

3.  The certificate of death listed chronic osteomyelitis of 
the right radius as a significant condition contributing to 
the veteran's death.  

4.  A VA physician has stated the osteomyelitis of the right 
radius is likely a residual of the veteran's war injury to 
the right arm.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.312 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Relevant Laws and Regulations.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312(a)(2004).  In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1) (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Factual Background and Analysis.  During the veteran's 
lifetime service connection was granted for residuals of a 
fracture of the right arm and residuals of gunshot wounds to 
the buttocks.  

A February 1950 VA examination diagnosed the veteran's 
residuals of an injury to the right forearm as including an 
old healed fracture of the radius with a metallic plate.  

A Medical Certificate from Dr. A. reveals he saw the veteran 
on September 3, 1999.  He diagnosed chronic osteomyelitis of 
the right radius and recommended removal of a metallic 
fixator.  

The clinical abstract of the veteran's hospitalization on the 
day of his death reveals he had a high-grade fever.  The 
veteran died on September [redacted], 1999.  The certificate of death 
listed chronic osteomyelitis of the right radius as a 
significant condition contributing to the veteran's death.  

The appellant's claim was remanded in July 2003 to obtain a 
medical opinion as to whether osteomyelitis was related to 
the veteran's service-connected residuals of injury to the 
right forearm.  

In February 2005, a VA physician reviewed the veteran's 
medical records.  He concluded that the osteomyelitis 
involved the radius and ulna which were also the affected 
sites of his injury in the war.  The VA physician concluded 
it was likely that the osteomyelitis of the radius and ulna 
was a residual of the veteran's war injury.  He found no 
other findings to suggest another radial bone pathology was 
present.  

The Board has concluded the evidence supports the grant of 
service connection for the cause of the veteran's death.  The 
evidence demonstrates the veteran's service-connected 
residuals of injury to the right forearm included an active 
disease process, osteomyelitis.  The veteran's service 
connected disabilities were not limited to static conditions 
only affecting the musculo-skeletal system.  The physician 
who signed the certificate of death and who had attended the 
veteran, listed chronic osteomyelitis as a significant 
condition contributing to the death of the veteran.  The VA 
physician has clearly stated the osteomyelitis was a residual 
of the veteran's service-connected injury to the left 
forearm.  The evidence establishes that a service-connected 
disability contributed to the veteran's death.  

Service connection is warranted for the cause of death of the 
veteran.  


ORDER

Service connection for the cause of death of the veteran is 
granted.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


